DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 11-14, 16-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet et al. (United States Patent Application Publication 2013/0332841), hereinafter referenced as Gallet, in view of Tanaka et al. (United States Patent Application Publication 2007/0291303), hereinafter referenced as Tanaka, and further in view of Vergnaud et al. (United States Patent Application Publication 2019/0370282), hereinafter referenced as Vergnaud.
Regarding claim 1, Gallet discloses an image display control apparatus comprising: a processor (paragraph 533 teaches that a processor is used to carry out the processes) configured to: receive an input of an image group possessed by a first user in accordance with a command for designating the image group (paragraph 495 teaches that images are received and stored on a server); and read share attribute information that represents share ranges of respective images, assigned to the respective images included in the image group, from the respective images (paragraph 498 teaches key information is read to identify the share range of respective images); and an image display controller configured to classify the images included in the image group for each share range type, on the basis of 
However, Gallet fails to disclose wherein the share range type includes a public state where an image is released to an unspecified user, and the classification, buttons and display also include the public state and wherein the processor is further configured to narrow down the images included in the image group to images that satisfy a narrowing condition in accordance with a command for setting an image narrowing condition that one set of share images are shared with two or more share users, and wherein the image display controller is further configured to display only the images narrowed from among the images included in the image group.
Tanaka is a similar or analogous system to the claimed invention as evidenced Tanaka teaches a device for communicating images wherein the motivation of allowing a user to publically share images with numerous people without the need to individually tag recipients would have prompted a predictable variation of Gallet by applying Tanaka’s known principal of providing shares ranges of private, specific users and a public share range (figure 3 exhibits wherein an image can be publically shared as disclosed at paragraph 24).  When applying this known technique to Gallet it would have been obvious to a person having ordinary skill to provide a public photo stream in addition to the private and shared photo streams disclosed by Gallet.
In view of the motivations such as allowing a user to publically share images with numerous people without the need to individually tag recipients one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gallet.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Gallet in view of Tanaka fails to disclose wherein the processor is further configured to narrow down the images included in the image group to images that satisfy a narrowing condition in accordance with a command for setting an image narrowing condition that one set of share images are shared with two or more share users, and wherein the image display controller is further configured to display only the images narrowed from among the images included in the image group.
Vergnaud is a similar or analogous system to the claimed invention as evidenced Vergnaud teaches an imaging device wherein the motivation of allowing a user to quickly view images having a common theme would have prompted a predictable variation of Gallet by applying Vergnaud’s known principal of providing an image narrowing unit that narrows down the images included in the image group to images that satisfy a narrowing condition in accordance with a command for setting an image narrowing condition, wherein the image display controller displays only the images narrowed by the image narrowing unit, from among the images included in the image group (figure 1 exhibits digital asset management module 102 which in response to a user selection, displays images narrowed corresponding to the user selection as exhibited in figure 3 and disclosed at paragraphs 63 and 76).
In view of the motivations such as allowing a user to quickly view images having a common theme one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Gallet.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 1), in addition, Gallet discloses wherein in a case where there are two or more sets of share images that are respectively shared with two or more share users, the image display controller is configured to classify the two or more sets of share images for each set and display the classified share images (figure 52 exhibits wherein when there are multiple shared image streams, the images are classified and displayed for each stream as disclosed at paragraph 387).
Regarding claim 8, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 1), in addition, Gallet discloses wherein the image display controller is further configured to display information indicating that the public image is in the public state, the share image is in the share state, and the private image is in the private state (figure 52 exhibits wherein images 5235 are displayed with information indicating the share state of the image).
Regarding claim 9, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 8), in addition, Gallet discloses wherein the image display controller is further configured to display the share image and a name of the share user who shares the share image in association (figure 52 exhibits wherein a share image 5235 and the name of the share user in area 5240).
Regarding claim 11, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 1), in addition, Vergnaud discloses wherein the image narrowing unit narrows down the images included in the image group to images to which at least one of tag information or Exif information set as the narrowing condition is assigned, on the basis of at least one of the tag information or the Exif information assigned to each image (paragraph 34 teaches that the narrowing is performed based on metadata, metadata is a type of tag information).
Regarding claim 12, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 10), in addition, Vergnaud discloses an image analyzer that analyzes the respective images (figure 1 exhibits step 110 in which images are analyzed as disclosed at paragraph 63); and a score calculator that calculates scores of the respective images on the basis of analysis results of the respective images, wherein the image narrowing unit narrows down the images included in the image group to images having scores that are equal to or greater than a threshold set as the narrowing condition, on the basis of the scores of the respective images calculated by the score calculator (figure 1 exhibit step 120 in which a score is calculated for semantically similar images having a degree of similarity over a threshold amount as disclosed at paragraph 65).

Regarding claim 13, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 1), in addition, Gallet discloses an image selector configured to select one image or two or more images from the images included in the image group in accordance with a command for selecting an image (figure 1 exhibits wherein a plurality of images are selected as disclosed at paragraph 107), wherein the processor is further configured to: set share ranges of the one image or two or more images selected by the image selector in accordance with a command for setting the image share range, set, in a case where the share range is set to the public state, the share state, or the private state by the share range setting unit, the one image or two or more images selected by the image selector to the public state, to the share state, or to the private state, in accordance with a command for setting an image to the public state, the share state, or the private state, and assign the share attribute information indicating the public state, the share state, or the private state to the one image or two or more images that are in the public state, the share state, or the private state (figure 1 exhibits wherein a user can set a photo stream for the selected images as disclosed at paragraph 109).
Regarding claim 14, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 13), in addition, Gallet discloses wherein the processor is further configured to set a share user who shares the one image or two or more images selected by the image selector in accordance with a command for setting the share user in a case where the share range is set to the share state by share the one image or two or more images selected by the image selector only with the share user set by in accordance with a command for setting the image to the share state, and assign the share attribute information indicating the share state to the share user set by to each of the shared one image or two or more images (paragraphs 107-112 teach setting a share user based on a user input, sharing the images with the selected share user and paragraph 498 teaches assigning the proper key information for the photo stream). 
Regarding claim 16, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 13), in addition, Gallet discloses wherein the share user is at least one of a second user or a group of two or more users (paragraphs 101 and 102 teach that the share user is a second user or a group of users which can be added by the user).
Regarding claim 17, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 13), in addition, Gallet discloses wherein the image display controller is configured to display a menu item button for classifying and displaying the images included in the image group for each share range type on a menu list screen at the highest level (figure 1 exhibits photo stream button 165 which is a button for classifying and displaying images as disclosed at paragraph 109).
Claim 18, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 23, a method, corresponds to and is analyzed the same as the apparatus of claim 13.
Claim 24, a non-transitory computer-readable recording medium, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 533 teaches storing an operating program on a memory).
Claims 6, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet in view of Tanaka and further in view of Vergnaud and further in view of Flynn, III et al. (United States Patent Application Publication 2013/0147971), hereinafter referenced as Flynn.
Regarding claim 6, Gallet in view of Tanaka and further in view of Vergnaud discloses everything claimed as applied above (see claim 1), however, Gallet fails to disclose wherein the image display controller is configured to respectively dispose public images in the public state, share images in the share state, and private images in the private state side by side at least in a horizontal direction, display only a predetermined number of images corresponding to a lateral width of a display area of the display, and display remaining images that are not displayed in a case where the displayed images are scrolled in the horizontal direction.
Flynn is a similar or analogous system to the claimed invention as evidenced Flynn teaches Flynn teaches a method of displaying images wherein the motivation of providing easy navigation of images in different groups would have prompted a predictable variation of Hwang by applying Flynn’s known principal of displaying different image groups in the vertical direction (figure 3A exhibits wherein different image groups 300 are displayed vertically as disclosed at paragraph 32) and disposing images having a common feature side by side at least in a horizontal direction, displays only a predetermined number of images corresponding to a lateral width of a display area of the display, and displays remaining images that are not displayed in a case where the displayed images are scrolled in the horizontal direction (figure 3B exhibits wherein images are grouped together and displayed side by side horizontally, such that a user can scroll images in a horizontal directed to display additional images as disclosed at paragraph 33).  When applying this known technique to Gallet it would have been obvious to a person having ordinary skill in the art to display the photo streams in the manner taught by Flynn.
In view of the motivations such as providing easy navigation of images in different groups one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hwang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Gallet in view of Tanaka in view of Vergnaud and further in view of Flynn discloses everything claimed as applied above (see claim 6), however, Gallet fails to disclose wherein in a case where there are two or more sets of share images that are respectively shared with two or more share users, the image display controller is configured to classify the two or more sets of share images for each set, and disposes the classified share images side by side in a vertical direction for display.
Flynn is a similar or analogous system to the claimed invention as evidenced Flynn teaches Flynn teaches a method of displaying images wherein the motivation of providing easy navigation of images in different groups would have prompted a predictable variation of Hwang by applying Flynn’s known principal of displaying different image groups in the vertical direction (figure 3A exhibits wherein different image groups 300 are displayed vertically as disclosed at paragraph 32).  When applying this known technique to Gallet it would have been obvious to a person having ordinary skill in the art to display the photo streams in the manner taught by Flynn such that different photo streams such as the “Vacation”, “Kids” and “Family Photos” photo streams exhibited in figure 52 are each displayed vertically.
In view of the motivations such as providing easy navigation of images in different groups one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hwang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 21, a method, corresponds to and is analyzed the same as the apparatus of claim 6.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright et al. (United States Patent Application Publication 2017/0310888) teaches a camera user interface.
Weinstein et al. (United States Patent Application Publication 2017/0310888) teaches an image viewer user interface.
Mallet et al. (United States Patent Application Publication 2012/0221639) teaches a camera user interface.
Nakagawa et al. (United States Patent Application Publication 2010/0153882) teaches a camera user interface.
Chambers et al. (United States Patent Application Publication 2008/0129835) teaches an image viewer user interface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696